DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-22 are pending, claims 16-22 having been withdrawn.  Applicant's response filed November 27, 2020 is acknowledged.
Claims 1-15 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the comb is positioned underneath and in front of the brush.”  The recitation “in front” is unclear because it is unclear where the front is – front relative to what?  Furthermore, Applicant’s Figures and Specification appear to show that the comb is located behind the brush (based on the direction of travel when the system is being operated), so it is also 
Claims 2-15 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2173806Y to Zhao (see machine translation) in view of U.S. Patent No. 901,154 to Crozier and CN2784457 to Shao (provided in Applicant’s IDS dated March 8, 2019).
As to claim 1, Zhao discloses an apparatus comprising: a first ground engaging rolling element (see Zhao Fig. disclosing a front wheel); a second ground engaging rolling element (see Zhao Fig. disclosing a rear wheel); a comb having a leading edge wherein the comb is mounted transversely to a direction of travel (see Zhao Fig. ref.#6); and a substantially cylindrical brush positioned above the comb and configured to engage at least a portion of a top surface of the comb, wherein the brush is capable of rotating relative to the comb to propel debris lifted from an area of turf grass by the comb (see Zhao Fig. ref.#9-11; machine translation page 2, lines 47-72).  Regarding the recitation “wherein the comb is positioned underneath and in front of the brush,” as discussed earlier, the brush is positioned above the comb and thus the comb is considered positioned underneath the brush.  As to being in front of the brush, as discussed in the 112 rejection above, it is unclear what is meant by “in front of the brush” since front and back are not clearly defined by the claim.  Zhao can be considered as disclosing that the comb is located in front of the brush if the front wheel is considered the front.  In addition, changes in size/proportion are prima facie obvious (see MPEP 2144.04(IV)(A)) and changing the size/length of the comb teeth such that they extend in front of the brush is prima facie obvious since said extension would 
Zhao does not explicitly disclose that the comb is mounted between the first and second rolling elements.  Rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and sweepers with the brush located between the rolling elements are known in the art (see, e.g., Crozier Fig. 1 where the brush 14 is located between the front wheel 10 and the rear wheel 11).  It would have been obvious to one of ordinary skill in the art at the time of filing to rearrange the brush and comb elements of Zhao to be located between the front and rear wheels, and the results would have been predictable.  Furthermore, it is noted that combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)) and it would have been obvious to one of ordinary skill in the art at the time of filing to combine the comb element of Zhao with the street sweeper of Crozier and the results would have been predictable (using comb plate to lift debris for cleaning as disclosed by Zhao machine translation page 2, lines 62-76).
To the extent that it could be argued that Zhao/Crozier does not explicitly disclose that the comb has a plurality of teeth spaced apart at intervals, it is known in the art to use combs comprising a plurality of comb teeth spaced apart at intervals (see Shao Fig. 4) and it would have been obvious to use such a comb and the results would have been predictable.
As to claim 2, the combination of Zhao Crozier and Shao discloses that the comb (where it is known in the art that the comb has comb teeth) is positioned to be capable of intersecting with an upper surface of turf grass and are operative to lift debris from a surface of the turf grass to an area within a reach of the brush (see Zhao Fig. ref.#6 and 9; machine translation page 2, lines 62-72).
As to claim 3, the combination of Zhao, Crozier and Shao discloses that the brush comprises a substantially cylindrical core extending along a longitudinal axis and a plurality of radially extending 
As to claim 5, the combination of Zhao, Crozier and Shao discloses that the comb comprises a generally planar structure having a continuous spin along a longitudinal direction and transverse to a direction of travel of the system and the plurality of comb teeth extend orthogonally to the spine (see Shao Fig. 4, ref.#16, 17 and 23, machine translation page 4).
As to claim 6, the combination of Zhao, Crozier and Shao discloses that the comb can comprise an elongated spine and the plurality of comb teeth extend outwardly from one edge of the spine (see Shao Fig. 4, ref.#16, 17 and 23, machine translation page 4).
As to claim 8, the combination of Zhao, Crozier and Shao discloses that the comb can comprise generally equally spaced teeth having an elongated sawtooth profile (see Shao Fig. 4, ref.#16, 17 and 23, machine translation page 4).
As to claim 15, the combination of Zhao, Crozier and Shao further discloses a collection container positioned to receive debris propelled by the brush (see, e.g., Zhao machine translation page 2, lines 62-72).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2173806Y to Zhao (see machine translation) in view of U.S. Patent No. 901,154 to Crozier and CN2784457 to Shao (provided in Applicant’s IDS dated March 8, 2019) as applied to claim 3 above, and further in view of U.S. Patent App. Pub. No. 2012/0180448 to Slater et al.
Zhao, Crozier and Shao are relied upon as discussed above with respect to the rejection of claim 3.
As to claim 4, the combination of Zhao, Crozier and Shao does not explicitly disclose that the bristles are arranged in one or more columns disposed in one or more helical paths about at least a .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2173806Y to Zhao (see machine translation) in view of U.S. Patent No. 901,154 to Crozier and CN2784457 to Shao (provided in Applicant’s IDS dated March 8, 2019) as applied to claim 1 above, and further in view of U.S. Patent No. 1,565,174 to McAnerney.
Zhao, Crozier and Shao are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 7, the combination of Zhao, Crozier and Shao does not explicitly disclose that the comb comprises arcuate teeth.  Changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B); see also McAnerney Fig. 1 and 3, ref.#13), and it would have been obvious to one of ordinary skill in the art at the time of filing to use arcuate shaped teeth and the results would have been predictable.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2173806Y to Zhao (see machine translation) in view of U.S. Patent No. 901,154 to Crozier and CN2784457 to Shao (provided in Applicant’s IDS dated March 8, 2019) as applied to claim 1 above, and further in view of U.S. Patent No. 3,759,022 to Snyder et al.
Zhao, Crozier and Shao are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 9 and 11, the combination of Zhao, Crozier and Shao does not explicitly disclose at least one height adjustment mechanism for calibrating an aperture between the top surface of the 
As to claims 10 and 12, the height of the comb from the ground as well as the distance from the outer edge of the brush are both selections of one of ordinary skill in the art and the comb of the combination of Zhao, Crozier, Shao and Snyder is fully capable of being adjusted to within those limitations.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2173806Y to Zhao (see machine translation) in view of U.S. Patent No. 901,154 to Crozier and CN2784457 to Shao (provided in Applicant’s IDS dated March 8, 2019) as applied to claim 1 above, and further in view of U.S. Patent No. 5,353,881 to Lee et al.
Zhao, Crozier and Shao are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 13, the combination of Zhao, Crozier and Shao does not explicitly disclose a rotatable groomer positioned between the comb and brush wherein the groomer comprises alternating angled blades.  Use of a rotatable groomer is known in the art and does not provide patentable significance (see Lee Fig. 9, ref.#40).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a groomer to clean and thatch the comb and the results would have been predictable (cleaning of comb).  The location of the groomer would be within the skill of one of ordinary skill in the art (mere design considerations).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2173806Y to Zhao (see machine translation) in view of U.S. Patent No. 901,154 to Crozier and CN2784457 to Shao (provided in Applicant’s IDS dated March 8, 2019) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0145572 to Schegardus et al.
Zhao, Crozier and Shao are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 14, the combination of Zhao, Crozier and Shao does not explicitly disclose that the comb and/or brush comprise a non-stick nanocoated film or layer and the nanocoated film or layer comprises at least one of a hydrophobic coating and a hydrophilic coating.  Use of hydrophobic coatings are known in the art of cleaning (see, e.g., Schregardus paragraphs [0098]-[0099]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use a nanocoating as disclosed by Schregardus in order to prevent debris and fluid retention and debris buildup (see Schregardus paragraph [0009] and [0098]-[0099]).

Response to Arguments
Applicant's arguments filed November 27, 2020 have been fully considered but they are not persuasive.
As discussed in the rejection above, regarding the recitation “wherein the comb is positioned underneath and in front of the brush,” as discussed earlier, the brush is positioned above the comb and thus the comb is considered positioned underneath the brush.   As to being in front of the brush, as discussed in the 112 rejection above, it is unclear what is meant by “in front of the brush” since front and back are not clearly defined by the claim. In addition, changes in size/proportion are prima facie obvious (see MPEP 2144.04(IV)(A)) and changing the size/length of the comb teeth such that they .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS LEE/Primary Examiner, Art Unit 1714